DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/21 has been entered.
The amendment filed on 10/15/2021 has been entered and fully concerned.
Claims 1-43 are pending of which claims 1, 16, 29, 35, and 40-43 are independent claims and amended.
Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s remarks submitted on 10/15/21, along with the claim amendments
have been fully considered and overcome the prior art of record. The cited prior art has
been found to be the closest prior art, and the claims are therefore allowable based on
the applicant’s amendments and remarks.
	Independent claims 1, 29, 40, and 42 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
receiving timing information for the data flow via one or more system messages associated with the data flow, wherein the one or more system messages comprise at least a first system message from a policy control function (PCF) to an access and mobility management function (AMF), and wherein the first system message uses an interface that includes one or more rules that define the timing information….”
	Therefore, the above limitation(s) in combination with the respective remaining limitation(s) of  Independent claims 1, 29, 40, and 42 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims of the independent claims are allowed for the same reasons as mentioned above for the parent Independent claims 1, 29, 40, and 42.
	Independent claims 16, 35, 41 and  43 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…..receiving timing information for the data flow via one or more system messages associated with the data flow, wherein the one or more system messages comprise at least a first system message from a policy control function (PCF) to an access and mobility management function (AMF), the timing information associated with a TSN and at least one TSN adaptation function associated with the RAN, and wherein the first system message uses an interface that includes one or more rules that define the timing information….”
	Therefore, the above limitation(s) in combination with the respective remaining limitation(s) of  Independent claims 16, 35, 41, and 43 are not taught nor suggested by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HABTE MERED/Primary Examiner, Art Unit 2474